Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 3 including “the individual memory blocks comprise only one dummy structure in the at least one of the (a) and the (b)” was not considered to be obvious.
The limitations of claim 4 including “where (a): ata lateral edge of the horizontal pattern” was not considered to be obvious.
The limitations of claim 25 including “the dummy pillars horizontally completely encircle the horizontal pattern” was not considered to be obvious.
The limitations of claim 26 including “the at least one dummy structure is a horizontally-elongated wall” was not considered to be obvious.
The limitations of claim 29 including “a void space being immediately-below the dummy structure” was not considered to be obvious.
The limitations of claim 31 including “a void space being immediately-below the dummy structure” was not considered to be obvious.
The limitations of claim 37 including “the insulative dummy pillars being spaced longitudinally along opposing lateral edges of the horizontal pattern” was not considered to be obvious.
The limitations of claim 43 including “removing the dummy structures from the channel openings to leave the dummy structures in the dummy structure openings” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818